IN THE SUPREME COURT OF THE STATE OF DELAWARE

    SOPHIA BAKER,1                             §
                                               §
          Respondent Below,                    §    No. 174, 2021
          Appellant,                           §
                                               §    Court Below: Family Court
          v.                                   §    of the State of Delaware
                                               §
    JAMES VOSS,                                §    File No. CN20-01991
                                               §    Petition No. 20-07695
          Petitioner Below,                    §
          Appellee.                            §    In the interest of:
                                               §    Karen Voss-Baker
                                               §

                               Submitted: August 24, 2021
                               Decided: September 15, 2021

                                       ORDER

         (1)    On July 20, 2021, the Senior Court Clerk sent a letter directing the

appellant to pay the Family Court filing fee and transcript cost on or before August

3, 2021, or this Court would issue a notice to show cause why the appeal should not

be dismissed. On August 6, 2021, the Chief Deputy Clerk issued a notice, sent by

certified mail, directing the appellant to show cause why this appeal should not be

dismissed for the appellant’s failure to pay the Family Court filing fee and transcript

cost.




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
      (2)   On August 13, 2021, the Court received the certified mail receipt

indicating that the notice to show cause had been delivered on August 11, 2021. A

timely response to the notice to show cause would have been due on or before August

23, 2021. The appellant having failed to respond to the notice to show cause within

the required ten-day period, dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)

and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:


                                      /s/ James T. Vaughn, Jr.
                                      Justice




                                         2